Exhibit 10.1

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of November 14, 2019 is
entered into by and between the undersigned stockholder (“Stockholder”) of
Torotel, Inc., a Missouri corporation (the “Company”), and Standex International
Corporation, a Delaware corporation (“Parent”). Parent and Stockholder are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent, and Shockwave Acquisition Corporation, a Missouri corporation
and wholly owned subsidiary of Parent (“Merger Sub”), have entered, or will
enter, into an Agreement and Plan of Merger (as the same may be amended from
time to time, the “Merger Agreement”), providing for, among other things, the
merger (the “Merger”) of Merger Sub and the Company pursuant to the terms and
conditions of the Merger Agreement;

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants,
and agreements as set forth in this Agreement with respect to the shares of
common stock, par value $0.01 per share, of the Company (“Company Common Stock”)
Beneficially Owned by Stockholder and set forth below Stockholder’s signature on
the signature page hereto (the “Original Shares” and, together with any
additional shares of Company Common Stock pursuant to Section 6 hereof, the
“Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder, and Stockholder has agreed to, execute and
deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement. When
used in this Agreement, the following terms in all of their tenses, cases, and
correlative forms shall have the meanings assigned to them in this Section 1.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such
rule (in each case, irrespective of whether or not such rule is actually
applicable in such circumstance). For the avoidance of doubt, “Beneficially Own”
and “Beneficial Ownership” shall also include record ownership of securities.

 

“Beneficial Owner” shall mean the Person who Beneficially Owns the referenced
securities.

 

--------------------------------------------------------------------------------



 

2.                                      Representations of Stockholder. 
Stockholder represents and warrants to Parent that:

 

(a)                                 Ownership of Shares.  Stockholder: (i) is
the Beneficial Owner of all of the Original Shares free and clear of any proxy,
voting restriction, adverse claim, or other Liens, other than those created by
this Agreement or under applicable federal or state securities laws; and
(ii) has the sole voting power over all of the Original Shares. Except pursuant
to this Agreement, there are no options, warrants, or other rights, agreements,
arrangements, or commitments of any character to which Stockholder is a party
relating to the pledge, disposition, or voting of any of the Original Shares and
there are no voting trusts or voting agreements with respect to the Original
Shares.

 

(b)                                 Disclosure of All Shares Owned.  Stockholder
does not Beneficially Own any shares of Company Common Stock other than the
Original Shares.

 

(c)                                  Power and Authority; Binding Agreement.
Stockholder has full power and authority and legal capacity to enter into,
execute, and deliver this Agreement and to perform fully Stockholder’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by Stockholder and constitutes the legal, valid, and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms.

 

(d)                                 No Conflict. The execution and delivery of
this Agreement by Stockholder does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any Law applicable to Stockholder or result in any
breach of or violation of, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration, or cancellation of, or result in
the creation of any Lien on any of the Shares pursuant to, any agreement or
other instrument or obligation binding upon Stockholder or any of the Shares.

 

(e)                                  No Consents. No consent, approval, Order,
or authorization of, or registration, declaration, or filing with, any
Governmental Entity or any other Person on the part of Stockholder is required
in connection with the valid execution and delivery of this Agreement. No
consent of Stockholder’s spouse is necessary under any “community property” or
other laws in order for Stockholder to enter into and perform its obligations
under this Agreement.

 

(f)                                   No Litigation. There is no action, suit,
investigation, or proceeding (whether judicial, arbitral, administrative, or
other) (each an “Action”) pending against, or, to the knowledge of Stockholder,
threatened against or affecting, Stockholder that could reasonably be expected
to materially impair or materially adversely affect the ability of Stockholder
to perform Stockholder’s obligations hereunder or to consummate the transactions
contemplated by this Agreement on a timely basis.

 

3.                                      Agreement to Vote and Approve. 
Stockholder irrevocably and unconditionally agrees during the term of this
Agreement, at any annual or special meeting of the Company called with respect
to the following matters, and at every adjournment or postponement thereof, and
on every action or approval by written consent or consents of the Company
stockholders

 

2

--------------------------------------------------------------------------------



 

with respect to any of the following matters, to vote or cause the holder of
record to vote the Shares: (i) in favor of (A) the Merger Agreement and the
Merger and the other transactions contemplated by the Merger Agreement, and
(B) any proposal to adjourn or postpone such meeting of stockholders of the
Company to a later date if there are not sufficient votes to approve the Merger;
and (ii) against (X) any Takeover Proposal, Company Acquisition Agreement, or
any of the transactions contemplated thereby, (Y) any action, proposal,
transaction, or agreement which could reasonably be expected to result in a
breach of any covenant, representation or warranty, or any other obligation or
agreement of the Company under the Merger Agreement or of Stockholder under this
Agreement, and (Z) any action, proposal, transaction, or agreement that could
reasonably be expected to impede, interfere with, delay, discourage, adversely
affect, or inhibit the timely consummation of the Merger or the fulfillment of
Parent’s, the Company’s, or Merger Sub’s conditions under the Merger Agreement
or change in any manner the voting rights of any class of shares of the Company
(including any amendments to the Company Charter Documents).

 

4.                                      No Voting Trusts or Other Arrangement. 
Stockholder agrees that during the term of this Agreement Stockholder will not,
and will not permit any entity under Stockholder’s control to, deposit any of
the Shares in a voting trust, grant any proxies with respect to the Shares
(other than proxies solicited by the Company Board to approve the Merger or
related matters consistent with Section 3 hereof), or subject any of the Shares
to any arrangement with respect to the voting of the Shares other than
agreements entered into with Parent.

 

5.                                      Transfer and Encumbrance.  Stockholder
agrees that during the term of this Agreement, Stockholder will not, directly or
indirectly, transfer, sell, offer, exchange, assign, pledge, convey any legal or
Beneficial Ownership interest in or otherwise dispose of (by merger (including
by conversion into securities or other consideration), by tendering into any
tender or exchange offer, by operation of law, or otherwise), or encumber
(“Transfer”) any of the Shares or enter into any contract, option, or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
Stockholder’s voting or economic interest therein. Any attempted Transfer of
Shares or any interest therein in violation of this Section 5 shall be null and
void.

 

6.                                      Additional Shares.  Stockholder agrees
that all shares of Company Common Stock that Stockholder purchases, acquires the
right to vote, or otherwise acquires Beneficial Ownership of after the execution
of this Agreement and prior to the Expiration Time shall be subject to the terms
and conditions of this Agreement and shall constitute Shares for all purposes of
this Agreement. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or the like of the capital stock of the Company affecting the Shares,
the terms of this Agreement shall apply to the resulting securities and such
resulting securities shall be deemed to be “Shares” for all purposes of this
Agreement.

 

7.                                      Waiver of Appraisal and Dissenters’
Rights.  To the extent permitted by Law, Stockholder hereby irrevocably and
unconditionally waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent in connection with the Merger that Stockholder
may have by virtue of ownership of the Shares.

 

3

--------------------------------------------------------------------------------



 

8.                                      Termination.  This Agreement shall
terminate upon the earliest to occur of (the “Expiration Time”): (a) the
Effective Time; (b) the date on which the Merger Agreement is terminated in
accordance with its terms; and (c) the termination of this Agreement by mutual
written consent of the Parties. Nothing in this Section 8 shall relieve or
otherwise limit the liability of any Party for any intentional breach of this
Agreement prior to such termination.

 

9.                                      No Solicitation.  Subject to Section 10,
Stockholder shall not, and shall use it reasonable best efforts to cause its
Representatives not to: (a) directly or indirectly solicit, seek, initiate,
knowingly encourage, or knowingly facilitate any inquiries regarding, or the
making of, any submission or announcement of a proposal or offer that
constitutes, or could reasonably be expected to lead to, any Takeover Proposal;
(b) directly or indirectly engage in, continue, or otherwise participate in any
discussions or negotiations regarding, or furnish or afford access to any other
Person any information in connection with or for the purpose of encouraging or
facilitating, any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Takeover Proposal; (c) enter into any agreement,
agreement in principle, letter of intent, memorandum of understanding, or
similar arrangement with respect to a Takeover Proposal; (d) solicit proxies
with respect to a Takeover Proposal (other than the Merger and the Merger
Agreement) or otherwise encourage or assist any Person in taking or planning any
action that could reasonably be expected to compete with, restrain, or otherwise
serve to interfere with or inhibit the timely consummation of the Merger in
accordance with the terms of the Merger Agreement; or (e) initiate a
stockholders’ vote or action by written consent of the Company’s stockholders
with respect to a Takeover Proposal.

 

10.                               No Agreement as Director or Officer. 
Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement; or (b) will be construed to prohibit, limit,
or restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Company or its stockholders.

 

11.                               Further Assurances.  Stockholder agrees, from
time to time, and without additional consideration, to execute and deliver such
additional proxies, documents, and other instruments and to take all such
further action as Parent may reasonably request to consummate and make effective
the transactions contemplated by this Agreement.

 

12.                               Stop Transfer Instructions.  At all times
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Time, in furtherance of this Agreement, Stockholder hereby
authorizes the Company or its counsel to notify the Company’s transfer agent
that there is a stop transfer order with respect to all of the Shares (and that
this Agreement places limits on the voting and transfer of the Shares), subject
to the provisions hereof and provided that any such stop transfer order and
notice will immediately be withdrawn and terminated by the Company following the
Expiration Time.

 

13.                               Specific Performance.  Each Party hereto
acknowledges that it will be impossible to measure in money the damage to the
other Party if a Party hereto fails to comply with any of

 

4

--------------------------------------------------------------------------------



 

the obligations imposed by this Agreement, that every such obligation is
material and that, in the event of any such failure, the other Party will not
have an adequate remedy at Law or damages. Accordingly, each Party hereto agrees
that injunctive relief or other equitable remedy, in addition to remedies at Law
or damages, is the appropriate remedy for any such failure and will not oppose
the seeking of such relief on the basis that the other Party has an adequate
remedy at Law. Each Party hereto agrees that it will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
the other Party’s seeking or obtaining such equitable relief.

 

14.                               Entire Agreement.  This Agreement supersedes
all prior agreements, written or oral, between the Parties hereto with respect
to the subject matter hereof and contains the entire agreement between the
Parties with respect to the subject matter hereof. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by both of the Parties hereto. No
waiver of any provisions hereof by either Party shall be deemed a waiver of any
other provisions hereof by such Party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such Party.

 

15.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or email of a PDF document (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient; or (d) on the third
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 15):

 

If to Parent:

 

Standex International Corporation


11 Keewaydin Drive, Suite 300


Salem, New Hampshire 03079


Attention: General Counsel/Chief Legal Officer


Facsimile: (603) 893-7324


Email: aglass@standex.com

 

with a copy (which will not constitute notice to Parent or Merger Sub) to:

 

Reinhart Boerner Van Deuren s.c.


1000 North Water Street, Suite 1700


Milwaukee, Wisconsin 53202


Facsimile: 414-298-8097


E-mail: blombard@reinhartlaw.com


Attention: Benjamin G. Lombard, Esq.

 

5

--------------------------------------------------------------------------------



 

If to Stockholder, to the address, email address, or facsimile number set forth
for Stockholder on the signature page hereof:

 

with a copy (which will not constitute notice to the Company) to:

 

Husch Blackwell, LLP


4801 Main Street, Suite 1000


Kansas City, Missouri 64112


Facsimile: (816) 983-8080


Email: edward.wilson@huschblackwell.com


Attention: Edward Wilson

 

16.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement, and all
Legal Actions (whether based on contract, tort, or statute) arising out of or
relating to this Agreement or the actions of any of the Parties in the
negotiation, administration, performance, or enforcement hereof, shall be
governed by and construed in accordance with the internal laws of the State of
Missouri without giving effect to any choice or conflict of law provision or
rule (whether of the State of Missouri or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Missouri.

 

(b)                                 Submission to Jurisdiction. Each of the
Parties hereto irrevocably agrees that any Legal Action with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns shall be brought and determined exclusively in the State
of Missouri, or in the event (but only in the event) that such court does not
have subject matter jurisdiction over such Legal Action, in any state or federal
court located within the State of Missouri. Each of the Parties hereto agrees
that mailing of process or other papers in connection with any such Legal Action
in the manner provided in Section 15 or in such other manner as may be permitted
by applicable Laws, will be valid and sufficient service thereof. Each of the
Parties hereto hereby irrevocably submits with regard to any such Legal Action
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the Parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any Legal Action with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder: (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 16(b);
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment, or otherwise); and (iii) to the
fullest extent

 

6

--------------------------------------------------------------------------------



 

permitted by the applicable Law, any claim that (x) the suit, action, or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action, or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

(c)                                  Waiver of Jury Trial. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO
THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION;
(II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 16(C).

 

(d)                                 Expenses. All costs and expenses incurred in
connection with this Agreement shall be paid by the Party incurring such cost or
expense, whether or not the Merger is consummated.

 

(e)                                  Severability. If any term or provision of
this Agreement is invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal, or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

(f)                                   Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(g)                                  Section Headings. All section headings
herein are for convenience of reference only and are not part of this Agreement,
and no construction or reference shall be derived therefrom.

 

(h)                                 Assignment. Neither Party to this Agreement
may assign any of its rights or obligations under this Agreement without the
prior written consent of the other Party hereto, except that Parent may assign,
in its sole discretion, all or any of its rights, interests and obligations
hereunder to any of its Affiliates. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their

 

7

--------------------------------------------------------------------------------



 

respective permitted successors and assigns. Any assignment contrary to the
provisions of this Section 16(h) shall be null and void.

 

(i)                                     No Third-Party Beneficiaries. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person other than the Parties and their respective successors and permitted
assigns any legal or equitable right, benefit, or remedy of any nature under or
by reason of this Agreement

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

PARENT

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

STOCKHOLDER

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Number of Shares of Company Common Stock Beneficially Owned as of the date of
this

 

Agreement:

 

Street Address:

 

City/State/Zip Code:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------